DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to communication from applicant received on March 15, 2022.

Response to Amendment
Applicant's submission filed on March 15, 2022 has been entered. Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gabay et al. (Hereinafter Gabay, US Publication No. 2014/0280382) in view of Tai et al. (Hereinafter Tai, Live Data Migration For Reducing SLA Violations In Multi-tiered Storage Systems, Published 2014). 

Regarding claim 1, Gabay teaches:
determining, by one or more computer processors, that one or more files of the plurality of files are accessed utilizing two or more protocols (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.”); 

Gabay does not explicitly disclose what Tai teaches:
A method comprising: 
determining, by one or more computer processors, a plurality of files stored within a tiered storage environment that are accessed by a set of executing applications (See the multi-tiered storage system structure depicted in Figure 1 on page 362, which depicts executing applications that access data/files stored in the multi-tiered storage system.”); 
identifying, by one or more computer processors, a group of two or more tiering policies utilized within a tiered storage environment (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” The claimed two or more tiering policies correspond to the SLA-based tiering policy and performance-based (i.e. data temperature) tiering policy.); 
determining, by one or more computer processors, protocol-based heat count values corresponding to the plurality of files (See page 362, III. Migration Algorithm LMsT, Paragraph 2 “We use data temperature as an indicator to classify data into two categories according to their access frequency: hot data has a frequent access pattern and cold data is occasionally queried.”); and 
storing, by one or more computer processors, the plurality of files among tiers of the tiered storage environment based on the identified group of two or more tiering polices and the protocol-based heat count values corresponding to the plurality of files (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” The claimed two or more tiering policies correspond to the SLA-based tiering policy and performance-based (i.e. data temperature) tiering policy.). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multi-protocol system of Gabay with the multi-tiering methods of Tai to improve average I/O response times, I/O violation ratios and I/O violation times.

Regarding claim 2, Tai teaches:
The method of claim 1, wherein identifying the group of two or more tiering policies utilized within the tiered storage environment is based, at least in part, on information respectively associated the set of executing applications, and wherein a first application of the set of executing applications accesses a first file utilizing a first protocol (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See page 362, III. Migration Algorithm LMsT, Paragraph 1 “Our objective is to improve the system performance in terms of I/O response time while the application SLAs are still satisfied after the migration processes.” Identifying the tiering policies is based, at least in part, on storage level agreement (SLA) requirements of executing applications.).

Regarding claim 3, Tai teaches:
The method of claim 2, wherein identifying the group of two or more tiering policies utilized within the tiered storage environment is further based on one or more dictates related to a service level agreement (SLA) associated with an application of the set of executing applications (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See page 362, III. Migration Algorithm LMsT, Paragraph 1 “Our objective is to improve the system performance in terms of I/O response time while the application SLAs are still satisfied after the migration processes.” Identifying the tiering policies is based on storage level agreement (SLA) requirements of executing applications.). 

Regarding claim 4, Tai teaches:
The method of claim 1, wherein storing the plurality of files among tiers of the tiered storage environment based on the identified group of two or more tiering polices further comprises: 
determining, by one or more computer processors, an analysis hierarchy among the group of two or more tiering polices (See the Selection Phase section and Validation Phase section on page 363, which depicts a hierarchy among the policies of determining temperature and SLA requirements. After determining temperature of data, SLA requirements are determined for deciding if data should be migrated.); 
analyzing, by one or more computer processors, the protocol-based heat count values corresponding to the plurality of files with respect to the analysis hierarchy among the group of two or more tiering polices; and 
assigning, by one or more computer processors, the plurality of files among storage tiers based on a determined set of heat count values respectively associated with the plurality of files and further based on the analysis hierarchy among the identified group of two or more tiering polices (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See the Selection Phase section and Validation Phase section on page 363, which depicts a hierarchy among the policies of determining temperature and SLA requirements for migration candidates. After determining temperature of data, SLA requirements are determined for deciding if data should be migrated.)

Regarding claim 5, Tai teaches:
The method of claim 4, wherein a service level agreement (SLA) associated with at least one application of the set of executing applications dictates the analysis hierarchy among the identified group of two or more tiering policies, and wherein the SLA allows upgrading of a storage tier assignment of a file based on a subsequent tiering policy of the analysis hierarchy among tiering policies and prevents downgrading of the storage tier assignment of the file based on the subsequent tiering policy of the analysis hierarchy among the tiering policies (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “R1: Latency-sensitive applications with strict SLAs should always been served in SSD-tier while the applications with loose SLAs should be initially served in HDDtier. R2: Once an application with loose SLA suffers bursty workloads, its hot ALUNs should be migrated to SSD-tier in order to mitigate the burdens in HDD-tier and avoid SLA violations. R3: Extra I/Os caused by the migration process should not violate SLAs of any applications at both the source and the destination devices. R4: The newly migrated hot data in SSD-tier should not bring additional SLA violations to latency-sensitive applications with strict SLAs.” See Validation Phase section on page 363 Validation Phase: In validation phase, we quantify each migration candidate (Ai, Dj ) through the following two conditions: (1.) SLAs have to be met; (2.) average I/O response time is expected to be decreased (for forward migration). A candidate is validated for migration only if both of these two conditions are satisfied.” See Paragraph under Equation (14) “Once a candidate is validated, the corresponding forward or backward migration process can be actually performed by LMST.” SLA associated with applications may allow forward migration and prevent backward migration.). 

Regarding claim 6, Gabay teaches:
The method of claim 1, wherein the identified group of two or more tiering policies further includes one or more multi-protocol tiering policies related to files accessed by two or more protocols (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.”), and wherein a set of heat count values associated with a multi-protocol tiering policy are based on a combination of two or more access protocols utilized to access a file and the number of executing applications that utilize the combination of two or more access protocols utilized to access the file (See [0059] “The storage usage trend can also be based on read/write access frequency of the storage objects for the storage consumer. The storage trend generated can be specific to a service application of the storage consumer.”).

Claim 8 and claim 15 are rejected for the same reasons as claim 1. Claim 9 and claim 16 are rejected for the same reasons as claim 2. Claim 10 and claim 17 are rejected for the same reasons as claim 3. Claim 11 and claim 18 are rejected for the same reasons as claim 4. Claim 12 and claim 19 are rejected for the same reasons as claim 5. Claim 13 is rejected for the same reasons as claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gabay in view of Tai in view of Jain et al. (Hereinafter Jain, US Publication No. 2019/0250819). 
 
Regarding claim 7, Gabay teaches:
The method of claim 4, wherein analyzing the protocol-based heat count values corresponding to the plurality of files further comprises: 
responsive to determining that that a file of the plurality of files is accessed utilizing two or more protocols (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.”), determining, by one or more computer processors, a multi-protocol heat count value corresponding to the file and further associated with a combination of protocols (See [0059] “The storage usage trend can also be based on read/write access frequency of the storage objects for the storage consumer. The storage trend generated can be specific to a service application of the storage consumer.”), 
analyzing, by one or more computer processors, the protocol-based heat count values corresponding to the plurality of files and one or more multi-protocol heat count values corresponding to the file with respect to the analysis hierarchy among the group of two or more tiering polices (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.” See [0059] “The storage usage trend can also be based on read/write access frequency of the storage objects for the storage consumer. The storage trend generated can be specific to a service application of the storage consumer.). 

Gabay does not explicitly disclose what Jain teaches:
wherein the multi-protocol heat count value corresponding to the file is a value corresponding to a sum of the heat count values corresponding to each protocol of the combination of protocols (See [0026] “Storage controller 312 can easily determine the overall heat of an extent 304 simply by summing the heats of all the hosts 300 for that extent 304.”); and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multi-protocol 

Claim 14 and claim 20 are rejected for the same reasons as claim 7.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. On page 11 of Applicant’s Arguments, Applicant submitted that prior art Tai teaches classifying data into two categories, hot data and cold data, citing page 362, III. Migration Algorithm LMsT, Paragraph 2 of Tai: “We use data temperature as an indicator to classify data into two categories according to their access frequency: hot data has a frequent access pattern and cold data is occasionally queried.” In view of such citation, Applicant submitted that classifying data into two categories, such as hot and cold, according to their access frequency is different than Applicant’s limitation of “determining, by one or more computer processors, protocol-based heat count values corresponding the plurality of files.” Examiner respectfully disagrees, as under broadest reasonable interpretation of the argued limitation, categorizing data/files as hot and cold based on a protocol to determine their access frequency is equivalent to the claimed “determining…protocol-based heat count values corresponding to the plurality of files”. Applicant provides paragraphs [0039], [0059], [0060], and [0062] of Applicant’s specification to support Applicant’s arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All other arguments are not persuasive for the same reasons provided above. All claim objections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139